Citation Nr: 1539544	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-29 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling for service-connected anxiety neurosis with posttraumatic stress disorder (PTSD) prior to August 10, 2009.
 
2.  Entitlement to a rating in excess of 50 percent disabling for service-connected anxiety neurosis with PTSD on or after August 10, 2009.
 
3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1950 to August 1951 and from January 1953 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction (AOJ)).

The Board denied the claims addressed herein in a May 2012 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court remanded these claims pursuant to a joint motion for partial remand (JMR).  In December 2013, the Board remanded this matter for additional development; however, all development was not substantially completed and the Board remanded the matter again in December 2014.  See Stegall v. West, 11 Vet. App. 268 (1998).  All development has been substantially completed.  Id.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's anxiety neurosis and PTSD has resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood due to such symptoms as occasional short-term psychosis, mild disorientation spells, memory and concentration deficits, impaired abstract thinking and occasional suicidal ideation, but has not resulted in total occupational and social impairment.


2.  For the entire appeal period, the Veteran's anxiety neurosis and PTSD has prevented him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 70 percent rating for service-connected anxiety neurosis with PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411-9400 (2015).
 
2.  The criteria for a rating in excess of 70 percent for service-connected anxiety neurosis with PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411-9400 (2015).
 
3.  For the entire appeal period, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased rating for his service-connected anxiety neurosis with PTSD in August 2007.  The Veteran was sent a letter in November 2007 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the AOJ to request records from the sources identified by the Veteran.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The letter also stated that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also contained information about assigning effective dates.  These notice requirements were provided before the initial adjudication of the claim in May 2008, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the claim for TDIU, the November 2007 notice letter also contained the information regarding how to substantiate this claim before the initial adjudication in May 2008.

The duty to assist the Veteran has been satisfied in this case.  The AOJ has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran had VA mental health examinations in April 2008, December 2011 and April 2015.  The examiners reviewed the claims file, interviewed the Veteran, and provided detailed reports identifying the symptoms of his mental health disability, to include impact on occupational functioning; therefore, the examination reports are adequate for rating purposes.  The Board observes that the April 2015 VA examiner could not provide an opinion as to the onset of the Veteran's nonservice-connected dementia symptomatology.  As addressed below, the Board has resolved this conflict of evidence in favor of the Veteran and, additionally, placed greater probative weight on the findings and opinion of the Veteran's private treating physician.  Thus, the Board finds that the VA examination reports are adequate for duty to assist purposes although eventually assigned less probative weight.

The Board also observes that the directives of the Board's September 2010 remand order, the Court's June 2013 JMR and Order, and the Board's December 2013 and December 2014 remand orders were substantially completed.  The records requested in the September 2010 remand order were associated with the claims file in March 2011.  Hospital records were requested and examinations were attempted to be scheduled pursuant to the Board's December 2013 remand order.  The hospital records were obtained in April 2014; however, due to the Veteran's illness, a VA examination was not conducted.  Since the Veteran was unable to attend a VA examination due to illness, the Board remanded the matter in December 2014.  In April 2015, a VA examination was conducted pursuant to the Board's December 2013 and 2014 remand directives.  All development ordered during the pendency of the claim has been substantially completed.  See Stegall, 11 Vet. App. 268.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

The Veteran seeks increased ratings for his service-connected anxiety neurosis with PTSD which was rated 30 percent disabling prior to August 10, 2009 and 50 percent disabling thereafter.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's anxiety neurosis with PTSD is rated under Diagnostic Code 9411-9400 according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

Under the General Rating Formula, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) was recently released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that Global Assessment Functioning (GAF) scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  The DSM-V, however, is not applicable to the current claim on appeal.  79 Fed. Reg. 45093 (Aug. 4, 2014).  

Within the DSM-IV, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evidence includes treatment records from Dr. B.L., M.D., dated July 2007, which indicate that the Veteran reported having occasional suicidal ideation.  He reported having nightmares and flashbacks two to three times per month.  Treatment records dated August 2007 show the Veteran reported sleep problems.  In September 2007, the Veteran reported that he could not let others walk behind him.

In an October 2007 letter from Dr. B.L., he stated that the Veteran reported having severe symptoms of PTSD for the prior two years consisting of night terrors one to two times per week, poor appetite with weight loss of 60 pounds, sleep disturbance, and exaggerated startle response.  The Veteran was married to his second wife, who had been with him since 1974.  He helped raise her four sons as if they were his biological children and they were loyal and supportive of him.  He worked for many years as a case manager supervisor of mental health workers until six years earlier when he retired.  Dr. B.L. stated that one year prior, he saw the Veteran when he was brought to the emergency room while having a flashback.  The Veteran had to be restrained and sedated.  He indicated that the Veteran could not break through to reality until the next day.  

Dr. B.L. observed that the Veteran's psychomotor activity was slow but spontaneous and his gait slow and unsteady.  The Veteran's mood was depressed and he endorsed feelings of helplessness and hopelessness, and was pessimistic about his chances of recovery and ability to return to his work as a leader of a local veteran group.  His affect was diminished to bland and he had some issues with concentration.  Dr. B.L. diagnosed PTSD, chronic, severe; major depressive disorder, recurrent, moderately severe; and chronic pain disorder associated with psychologic factors and a general medical condition.  He assigned a GAF score of 45, indicating serious impairment in social and activity functioning.  

Dr. B.L. stated that the Veteran was almost non-functional and in moderately severe distress with chronic pain, nocturnal panic attacks, PTSD symptoms and depression.  Symptoms were summarized as severe impairment of productivity in his volunteer work with the veterans groups, diminished affect, nocturnal panic attacks more than once a week, occasional short term psychosis, impairment of short term memory, impaired judgement, impaired abstract thinking, and depressed mood.

November 2007 records from Dr. B.L. indicate that the Veteran's sleep had been "ok".  He also noted that he would get mildly disoriented when driving.

In April 2008, the Veteran had a VA PTSD examination.  The examiner reviewed the October 2007 statement from Dr. B.L., a January 1975 VA examination, and summarized the Veteran's medical history.  At that time, the Veteran was only service-connected for an anxiety disorder which he believed was actually PTSD.  It was noted that the Veteran had neuropathy in the right leg, resulting in severe chronic pain such that he was placed on an automated morphine pump in January 2008.  The Veteran reported considerable improvement since the pump was placed.  

On examination, the Veteran was alert and grossly oriented with appropriate grooming.  He demonstrated difficulties with memory and with attention and concentration skills.  He had intact verbal abstract reasoning and social judgment.  He denied the presence of hallucinations, delusions, and other psychotic symptoms.  No unusual behaviors were noted during the examination.  He stated that his current mood was "all right," and that on a scale from 0 to 10, with 0 being the worst one can feel, he rated his mood as a 10.  He denied suicidal and homicidal ideation.

The Veteran reported having regained the weight he had previously lost due to a variety of medical conditions.  He was taking medication to assist in his sleep due to having nightmares a couple of times per week.  He slept approximately eight hours and rested a few more hours during the day.  He denied difficulty falling asleep but noted that he occasionally flailed about in his sleep.

He worked with various veterans' groups, including assisting with work on a veterans' memorial.  He lived with his wife.  He maintained his personal care and hygiene and assisted at home by maintaining the yard and grounds.  He avoided activities reminiscent of his period of service.  The examiner stated that he had no restriction of affect, was able to verbalize future goals of continuing his current work with veterans, and reported social involvement and social concern about family members and friends.  He had nightmares and flashback two to three times a week and problems with concentration. 

The diagnosis was generalized anxiety disorder with a GAF of 60.  The examiner found that the Veteran did not meet the criteria for PTSD.  The examiner indicated that his level of anxiety appeared to have increased somewhat with the addition of flashbacks and nightmares.  However, the Veteran remained active socially, particularly given his age and reported good relationships with family members.  He was not employed but that was due retirement as the result of age and not anxiety.  In fact, the Veteran worked 20 years in a demanding field without noted difficulties.  The Veteran denied any disturbance in mood and no disturbance of behavior was noted at that time.  As such, the examiner found that the Veteran's anxiety disorder resulted in mild to moderate impairment in functioning, likely to be decreased work efficiency and social involvement during periods of significant distress.

June 2008 records from Dr. B.L. indicate that the Veteran's mood was stable but he had chronic fatigue.  In July 2008, the Veteran reported that he dedicated a cemetery in June and was proud of it.  His group was planning a scholarly program.

In his July 2008 notice of disagreement (NOD) and August 2008 statement, the Veteran reported that Dr. B.L.'s assessment was more accurate than the April 2008 VA examiner because he would provide a false sense of well-being to new physicians and it took him many hours of therapy to give negative information.

In an August 2008 treatment record from Dr. B.L., he noted the Veteran's reported problems with obtaining VA benefits and that the Veteran asked him to provide another letter.  Dr. B.L. stated that the Veteran had impairment in reality when he had PTSD spells three or more times a week and that during those times, the Veteran's GAF was 35.  When the spells ended, the Veteran's functioning returned to 60.  He noted nightly panic attacks that occurred more than once a week, memory loss and impaired abstract thinking.

In a letter dated October 2008, Dr. B.L. stated that he treated the Veteran once a month.  The Veteran had distressing and intrusive recollections of combat with feelings of intense fear and helplessness several times a day as far as could be determined.  He noted that the Veteran was also being treated for dementia so his memory of the duration and frequency of his spells was less than clear.  The Veteran's wife reported that the Veteran had recurrent and distressing dreams several times a week and every two to three months went into a dissociative state in which he acted, felt, and perceived that he was back on the front lines of Korea.  He required hospital treatment to terminate that state.

Dr. B.L. stated that the current GAF score was 40.  He stated that if the Veteran were seeking employment, he would be incapable of functioning in his former capacity because of poor executive functioning, poor concentration, memory, and spells of flashbacks and panic attacks.  As an example of serious occupational impairment, the Veteran had to resign from all officers' duties in the veterans' organizations he founded.  Dr. B.L. indicated that the Veteran had serious social impairment in that he could remain socially engaged with members of his veterans' organizations and political friends for only short periods because of anxiety.  Dr. B.L. stated that obtaining a history from the Veteran would have been insufficient in light of his impaired accuracy and concentration and lack of understanding of his psychiatric condition and insight.

A January 2009 treatment record from Dr. B.L. indicates that the Veteran had nightmares at least twice per week and that he had flashbacks each day.  The Veteran was sleeping too much.  Dr. B.L. noted depressed mood and anhedonia.  The Veteran reported that when he went out, he would get uneasy and want to return home.  In February 2009, the Veteran reported sleeping poorly and of having intrusive thoughts of combat.  In April 2009, he reported memory problems and said he forgot how to turn off his cell phone.  He had nightmares one to two times per week in May 2009.

Dr. B.L. provided another letter in July 2009.  He stated that the VA examiner found the Veteran did not meet PTSD section C criteria in three or more symptoms of persistent avoidance of stimuli associated with trauma or general responsiveness.  Dr. B.L. indicated that the omission of this information in his report was an oversight.  He explained that the Veteran made efforts to avoid thoughts and feelings associated with combat violence and stated that when the Veteran was with various veterans' groups, he had to excuse himself or leave meetings when talk shifted to other veterans' experiences in Vietnam or Korea.  Dr. B.L. said the Veteran avoided activities and places that reminded him of service, such as re-enactments and violence on television.  The Veteran was also unable to recall important aspects of the trauma and had persistent and terrifying dreams of combat, but without recall when awakening.  The Veteran also had markedly diminished interest in activities.  He resigned as president of one group two years earlier.  He resigned as senior vice commander of another post three years earlier because of lack of interest, memory loss, and an inability to deal with complex instructions.  The Veteran reported that he had felt apart from civilian culture since his return from Vietnam.  Dr. B.L. reiterated symptoms under Category A, B, and D and indicated that the Veteran met the criteria for PTSD.  Dr. B.L. stated that the Veteran would not be able to perform in his prior capacity of case manager supervisor and had significant occupational and social impairment.

In an August 2009 statement, the Veteran indicated that he told the VA examiner that his mood was a "10" because he had masked his true feelings for so long that it was an automatic response.  He stated that Dr. B.L. understood after hours of therapy how he masked his true feelings so he could function socially.  He indicated that his anxiety had increased to the point that he can interact with friends and groups for only a short period of time.

Treatment records from Dr. B.L. dated September 2009 indicate that the Veteran had two flashbacks in the last two weeks while driving and almost turned into a car.  Records also note that he would get lost in the city and panic when it happened.  

In February 2010, the Veteran reported having mild nightmares twice per week and flashbacks.  In June 2010, the Veteran reported that he kept hearing "her" calling to him but that she denied it.

The Veteran had a VA PTSD examination in December 2011.  The Veteran reported that he lived at home with his wife and that his step-sons helped with the acreage.  He was also involved with veterans' groups.  The Veteran had depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, and disturbance in motivation and mood.  The examiner commented that the Veteran was able to work until he met age eligibility for retirement.  The examiner found that any impairment was more than likely due to his physical and cognitive impairments.  His vascular dementia was more likely than not impairing his ability to follow through with complex tasks requiring multiple steps; however, he could do simple tasks and those requiring just a few steps.  The examiner stated that his PTSD symptoms had not totally impaired him socially as he was very active with his veterans' organizations and had many strong and supportive social relationships.  He worked until age 65 even with PTSD symptoms but endorsed his medication adherence as managing his symptoms in order to do so.

The examiner diagnosed PTSD and vascular dementia as well as chronic leg pain, hyperlipidemia, GERD, CVD, prostate cancer, hypothyroidism, and CVA.  The assigned GAF score was 65, reflecting some mild symptoms of depressed mood and mild insomnia and some difficulty in social and occupational functioning, but generally functioning pretty well, having some meaningful interpersonal relationships.

The examiner stated that it was possible to differentiate which symptoms were attributable to PTSD and dementia.  The examiner noted that the vascular dementia had impaired the Veteran's cognitive abilities.  The examiner indicated that the Veteran's level of occupational and social impairment with regards to all of his mental diagnoses was mild to transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress or symptoms controlled by medication.  When asked if it was possible to differentiate what portion of the occupational and social impairment indicated was caused by each mental disorder, the examiner marked "no" because the Veteran reported when he was working that he was not impaired by his PTSD and his vascular dementia was not present at that time. 

VA treatment records from June 2011 to April 2015 are of record.  However, the progression of the Veteran's dementia was thoroughly documented and symptoms of anxiety neurosis with PTSD were not clearly differentiated from symptoms of nonservice-connected dementia.  The records clearly indicate that the Veteran was not a reliable historian, did not believe that he had a cognitive disorder, was putting himself and others at risk (e.g. leaving the stove on, trying to drive, etc.), and made multiple calls to 911.  See VA Treatment Records, September 18 and 26, 2013.  The Veteran had chased off two visiting nurses.  When he was asked about the incidents, he denied everything.  The provider recommended that the Veteran have supervised care and said he would benefit from nursing home placement due to his advancing dementia.  The diagnosis was dementia; rule out Alzheimer's type, with a history of PTSD and generalized anxiety disorder.  Id.

The Veteran had a VA examination in April 2015.  The examiner diagnosed anxiety neurosis with PTSD and dementia/cognitive disorder.  The examiner stated that it was possible to differentiate symptoms of each diagnosis.  The examiner stated that the Veteran's anxiety and nightmares about experiences in service are attributable to his PTSD while his short term memory loss fluctuations are due to his dementia.  However, the examiner was unclear when the Veteran had been diagnosed with dementia and, as such, was unable to date when the cognitive disorder began.

During the examination, the Veteran was oriented to person, place and time.  He reported having nightmares about service.  The examiner indicated that the Veteran had recurrent, involuntary, and intrusive distressing memories of his traumatic events; avoided stimuli associated with the traumatic events; was unable to remember important aspects of the events; had persistent and exaggerated negative beliefs or expectations about himself, others, or the world; was hypervigilant; and had concentration problems and sleep disturbance.

The examiner found that the symptoms of anxiety and nightmares due to the Veteran's anxiety neurosis with PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 62 was assigned.  The examiner stated that the Veteran related well to him and had a nice sense of humor.  He had nightmares about his experiences of combat in Vietnam.  He felt his medication helped him manage day to day stressors.  Socially, the Veteran related well to others.  The examiner opined that the Veteran's anxiety neurosis with PTSD at least as likely as not did not render him unable to retain employment.  Veteran was pleasant, related well and stated that his anxiety was managed with Librium.

Based on a review of all of the evidence, the Board finds that the Veteran should be given the benefit of the doubt that his symptoms of anxiety neurosis with PTSD support the assignment of a 70 percent rating for the entire appeal period.  Notably, the record reflects a difference of opinion and/or impression between the Veteran's private examiner Dr. B.L. and the VA examiners regarding the severity of the Veteran's anxiety neurosis with PTSD.  In short, the private examiner assessments reflect much more severe symptomatology than the VA examiner assessments.  

Notably, the VA examiners have attributed all of the Veteran's cognitive impairment to nonservice-connected dementia.  The records from Dr. B.L. reflect findings of cognitive impairment in 2007 with an assessment of dementia first reported in 2008.  Nonetheless, in an October 2008 letter, Dr. B.L. found that the Veteran's anxiety neurosis with PTSD was then productive of poor executive functioning, poor concentration and poor memory.  

On the other hand, the VA examiners have been unable to date the onset of the Veteran's dementia.  Thus, the medical evidence does not clearly rule out that the cognitive problems present in 2007 were solely due to undiagnosed dementia or the service-connected anxiety neurosis with PTSD.  

On this record, the Board resolves reasonable doubt in favor of the Veteran by attributing the cognitive impairment demonstrated at the onset of the appeal period to the Veteran's service-connected anxiety neurosis with PTSD.  This finding is supported by the opinions provided by Dr. B.L.  The Board notes that there is no credible evidence of record suggesting that the findings of Dr. B.L., the Veteran's treating physician since the inception of the appeal, are not accurate.  Additionally, the Veteran reports providing a false sense of well-being to new physicians.  In short, the Board does not find that all cognitive impairment experienced by the Veteran is solely attributable to the nonservice-connected dementia.  Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when it is not possible to separate the effects of a service-connected condition from a non-service-connected condition, the provisions of 38 C.F.R. § 3.102 require that reasonable doubt on any issue be resolved in the appellant's favor by attributing all signs and symptoms to the service-connected condition).

As a result of that finding, the Board finds that, since the inception of the appeal, the Veteran's anxiety neurosis and PTSD has resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood due to such symptoms as occasional short-term psychosis, mild disorientation spells, memory and concentration deficits, impaired abstract thinking and occasional suicidal ideation.  Thus, the criteria for a 70 percent rating have been met.

The Board further finds that the preponderance of the evidence establishes that the criteria for a 100 percent rating under DC 9411 have not been met for any time during the appeal period.  The Veteran does demonstrate some examples of impairment potentially supporting a 100 percent schedular rating.  The Veteran's private physician has described the Veteran as experiencing periods of short term psychosis some of which required hospitalization.  However, these episodes are described as "occasional" and brief in duration.  Otherwise, the Veteran was described as having "spells" of impaired reality which occurred three times or more a week and would result in a GAF of 35.  However, he would return to a GAF of 60 when the spells subsided.  On another occasion, the Veteran was described as experiencing dissociative states every two to three months.

Additionally, a November 2007 letter from Dr. B.L. described the Veteran as demonstrating periods of disorientation, but these were described as "mild" in degree.

The record further reflects that, in 2013, the Veteran began to engage in conduct wherein he was a danger to himself and others, engaged in inappropriate behavior and demonstrated impairment of thought process.  However, the medical evidence clearly documents that this symptomatology was attributable to dementia with a recommendation for nursing home care due to advancing dementia.  This type of conduct was not described by Dr. B.L. as a feature of service-connected anxiety neurosis and PTSD.

Furthermore, while the Veteran has been retired for the entire appeal period, he has demonstrated some residual occupational capacity as he assisted in veterans' organizations with projects such as dedicating a cemetery and helping to plan a scholarly program.  There is no total social impairment as, throughout the appeal period, the Veteran has described maintaining relations with his family and some past co-workers.

Additionally, the Veteran's overall psychological, social and occupational functioning during the appeal period, as measured by GAF scores ranging from 35 to 60, represent less than total impairment of occupational and social functioning.  Notably, Dr. B.L. described spells of impaired reality occurring several times per week which reduced the Veteran's GAF score to 35.  However, the Veteran recovered to a GAF score of 60.  

Taking into account all of these factors, the Board finds that the Veteran does not meet, or more nearly approximate, the criteria for a 100 percent rating under DC 9411 for any time during the appeal period. In so finding, the Board has found that the descriptions of symptomatology and limitations provided by the Veteran to be credible and consistent with the evidentiary record.  The severity of his overall disability has been established by a 70 percent schedular rating for the entire appeal period.  To the extent that he argues for entitlement to a 100 percent schedular rating, the Board finds that the preponderance of the credible lay and medical evidence weighs against a finding of total industrial and social impairment.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected anxiety neurosis with PTSD so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board is aware of the Veteran's complaints as to the effects of his service-connected anxiety neurosis and PTSD has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  The rating criteria for evaluating a psychiatric disability provides samples which support a particular rating but allows for consideration of all aspects of disability which affect social and occupational impairment.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned 70 percent rating. The Board has also considered whether a higher rating still is warranted based upon the frequency, duration and severity of symptoms, but the criteria for a 100 percent rating are not met.  In short, the Board finds that the assigned schedular evaluation is adequate.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

Thus, the criteria for referring the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation have not been met.

III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

As a result of this decision, the Veteran has been awarded a 70 percent rating for anxiety neurosis with PTSD effective to the date of the TDIU claim.  Thus, he meets the criteria for schedular consideration of a TDIU rating.  In addition, the Veteran is service-connected for and currently assigned a 0 percent evaluation for ureterolithiasis since November 1, 1974; adenocarcinoma of the prostate at 40 percent since September 1, 2007; erectile dysfunction at 0 percent since August 23, 2005; and coronary artery disease at 100 percent since August 31, 2010.  

The Board will address whether the Veteran's service-connected disabilities warranted a TDIU from the time he filed his claim in 2007 until the grant of the 100 percent rating for CAD effective August 31, 2010.

In his October 2007 statement, the Veteran indicated that he was on a permanent urinary catheter secondary to his prostate cancer and that the severity of his prostate cancer and anxiety disorder prevented him from working.  However, the April 2008 VA examiner indicated that the he needed intermittent catheterization four to six times a day and opined that this disability, prostate cancer with residuals, was not likely to impact the Veteran's ability to sustain substantially gainful sedentary employment.

An October 2008 statement from Dr. B.L. opined that the Veteran would not be able to perform his prior job as a case manager supervisor.  The Veteran was described as being incapable of functioning due to poor executive functioning, poor concentration, memory, flashback spells and panic attacks.  The Veteran remained engaged with his prior organizations, but could only engage for short periods of time due to anxiety.  The record in 2007 reflects that he was assisting in a veteran's memorial, and helped dedicate a cemetery.  However, the record does not show that this assistance occurred under the stresses of an ordinary work environment and rose to the level of substantial employment-like activity.

As discussed above, the VA examiners have found that the Veteran's anxiety neurosis and PTSD did not preclude his ability to perform substantially gainful employment.  However, as held above, the Board has placed greater probative weight on the findings and the opinions of the Veteran's treating physician.

Based on the foregoing, the Board resolves reasonable doubt in favor of the Veteran by concluding that his service-connected anxiety neurosis and PTSD precluded him from obtaining and maintaining substantially gainful employment for the entire appeal period.  The claim of entitlement to TDIU, therefore, is granted.



ORDER

A 70 percent rating for anxiety neurosis with PTSD is granted.

Entitlement to a rating in excess of 70 percent for anxiety neurosis with PTSD is denied.

Entitlement to a TDIU is granted.




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


